Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered October 26, 1995, convicting him of criminal sale of a controlled substance in the third degree (three counts) and criminal possession of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that he was denied a fundamental right to be present at all material stages of the trial by his exclusion from numerous sidebar discussions with prospective jurors during voir dire (see, People v Antommarchi, 80 NY2d 247; People v Sloan, 79 NY2d 386). The record demonstrates that the defendant knowingly, voluntarily, and *540intelligently waived his right to be present since, prior to the commencement of voir dire, his trial counsel informed the court, in his presence, that he had signed a waiver indicating that he was fully advised of his rights and that he agreed to waive his right to be present (see, People v Yuen, 222 AD2d 613; People v Stokes, 216 AD2d 337; People v Spruill, 212 AD2d 381; People v Perez, 196 AD2d 781; see also, People v Underwood, 201 AD2d 597). Thompson, J. P., Pizzuto, Joy and Luciano, JJ., concur.